DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that the technical feature is a special technical feature.  This is not found persuasive because the Examiner pointed out that the technical feature recited in the claims is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-glare film formed from a cured product of a liquid spinodal decomposition phase separated composition having the properties as claimed, does not reasonably provide enablement for anti-glare films formed from any material, including inorganic materials, epoxies, thermosetting polyurethanes, polyimides, polyamideimides, polyamides, etc..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1 and 2 can be used as claimed and whether claims 1 and 2 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 and 2, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3 read on any material forming an antiglare film resulting in the properties while the specification discloses the antiglare film is specifically formed from cured product of a liquid spinodal decomposition phase separated composition, wherein the composition is a (meth)acrylate polymer and a (meth)acrylate monomer.
no direction or guidance presented for anti-glare films formed from any material, including inorganic materials, epoxies, thermosetting polyurethanes, polyimides, polyamideimides, polyamides, etc.
	(c) There is an absence of working examples concerning anti-glare films formed from any material, including inorganic materials, epoxies, thermosetting polyurethanes, polyimides, polyamideimides, polyamides, etc.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 2.  Claims 3-7 are rejected as being dependent ultimately on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 recite the term “types” and “type”.  The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim 6 recites the limitation "the cured resin precursor component" in third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that claim 3, from which claim 6 depends, recites the limitation “a curable resin precursor component”.  Examiner suggests amending the claim to read “the curable resin precursor component”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoshi et al. (US 6896960).
Shoshi discloses an anti-glare hard coat film.  Concerning claim 1 and 2, Shoshi discloses the anti-glare hard coat film has a reflectance of 2.8%, 60° specular gloss of 12.4%, and a haze of 40.6%, wherein the broad ranges are a reflectance of less than 3.5%, 60° specular gloss of less than 50, and a haze from 3 to 50% (Table 1, Example 1; col. 5, lines 7-34).  Regarding claim 3, the anti-glare hard coat film comprises a transparent substrate and the anti-glare hard coat layer comprising a cured product of a curable resin precursor and silicone polymer component (cols. 3-8; Table 1).  With respect to claim 6, the curable resin precursor is a compound selected cols. 3-4).  In regards to claim 7, the composition includes a silica nanoparticle which is disposed with the curable resin precursor (Table 1, Example 1); as such, the silica nanoparticle is broadly part of the resin precursor.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 20040196558).
Takahashi discloses an anti-glare film.  Concerning claims 1 and 3-6, Takahashi discloses the anti-glare film has a haze of 50.5 and comprises a anti-glare layer formed from a composition that includes a polymer component that includes a (meth)acrylic-based polymer and a curable resin precursor that includes a polyfunctional (meth)acrylate and the like, wherein the composition phase separates by spinodal decomposition (para. 0022-0086).  The anti-glare layer is disposed on a transparent substrate (para. 0098-0099).  Given that the materials are the same and the haze is the same, the light reflectance would also be within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minamino et al (JP 2008-197320).
Minamino an antiglare composition and films thereof.  Concerning claim 1-3, Minamino discloses the antiglare film comprises a transparent substrate and an antiglare layer formed from a composition comprising a first component that is a copolymer component and a second component that is a monomer (para. 0012-0078).  The film has a haze value of 1 to 50% (para. 0082).  With respect to claims 5 and 6, Minamino discloses the copolymer component is an unsaturated double bond-containing acrylic copolymer (para. 0043 and 0104; Example 3) and the monomer component is a polyfunctional monomer that is an acrylate (para. 0104, Example 3).  Given that the materials are the same as that claimed, the two components are able to be phase separated by liquid phase spinodal decomposition.  Regarding claim 7, the second component can include a fluorine-based compound and silica nanoparticles (para. 0104, Example 3).  Given that the materials for the composition is the same and the haze overlaps and includes the claimed range, the gloss and reflectance as claimed would also overlap and include the claimed range.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/651482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘482 claims disclose a chromacity value and the present claims are silent to the value, since the composition is the same, the properties would also be the same.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/610699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘699 claims are silent to the gloss values, since the composition is the same, the properties would also be the same.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-17 of copending Application No. 16/651739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘739 claims disclose a chromacity and scattered reflection values and the present claims are silent to the value, since the composition is the same, the properties would also be the same.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783